DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner acknowledges that the instant application is a 371 national stage entry of PCT/EP2017/065140, filed 20 Jun 17, which properly claims foreign priority to application GB1611520.6, filed in the United Kingdom on 30 Jun 16.  A certified copy of said foreign priority document has been received and placed in the file wrapper as of 29 Dec 18.  As such, the effective filing date of the instant application is considered 30 Jun 16.
Information Disclosure Statement
The IDS filed 29 Dec 18 and the IDS filed 12 Oct 20 have both been reviewed and all references therein have been considered by the Examiner.
Election/Restrictions
While an election/restriction requirement is not being made at this time, Examiner reserves the right to restrict the case any time during prosecution prior to final rejection if a future amendment clarifies the claims in a way that develops the need for a proper restriction requirement.  MPEP Section 811 states “37 CFR 1.142(a), second sentence, indicates that a restriction requirement ‘will normally be made before any action upon the merits; however, it may be made at any time before final action’.  This means the examiner should make a proper requirement as early as possible in the prosecution, in the first action if possible, otherwise, as soon as the need for a proper requirement develops.  Before requiring restriction of claims previously examined on the merits, the examiner must consider whether there will be a serious burden if restriction is not required.”
Currently, Examiner does not believe that there is sufficient search burden to search the entirety of the claims as currently presented to currently justify an election/restriction requirement; however this is 
Despite the election/restriction requirement not being made at this time, the Examiner may make a requirement following an amendment to the claim set if the Applicant decides to do any one or more of the following: (1) argue on the record that species (a) of Claim 8 and species (b) of Claim 9 are not obvious variants to each other or to the generic genus; (2) amend the claim set to bring in one or more additional species without canceling the species (a) and (b) of Claims 8-9; (3) amend the claim set in a manner that presents either species (a) of Claim 8 or species (b) of Claim 9 in a further limiting manner to what is currently disclosed in the claim set as species (a) of Claim 8 or species (b) of Claim 9 without canceling any/all claims drawn to the alternative species (i.e. if species (a) is further limited then all claims drawn to species (b) need to be canceled, and if species (b) is further limited then all claims drawn to species (a) need to be canceled); and/or (4) amend the claim set to where at least one generic independent claim becomes specific to either species (a) of Claim 8 or species (b) of Claim 9, while at least a second generic independent claim becomes specific to the other of either species (a) of Claim 8 or species (b) of Claim 9.
Claim Interpretation
Claim 6 utilizes the term “and/or” which for purposes of compact prosecution, under broadest reasonable interpretation (BRI), is being interpreted as the broader “or”.  The use of this “and/or” does not appear to generate any indefiniteness issues within the claim.
Claim Objections
Claim 7 is objected to because of the following informalities:  Firstly, this claim uses single quotes around the word ‘private’ and ‘business’ three times, but then uses single quotes around ‘business trip’ (instead of just ‘business’), which appears to be an inadvertent mistake.  In order to maintain consistency, it appears that this ‘business trip’ should instead be 'business’ trip[[']].  Secondly, this claim includes two separate limitations separated by an “or” statement, which means that there is a definite requirement for one of (i) or (ii).  If it had said “and” it would require both (i) and (ii), and if it had said “and/or” it would require at least one of (i) or (ii) (which includes the possibility of it requiring both).  But since the term used between the two limitations is specifically “or”, it appears that the preamble of the claim should say “wherein one of:” instead of just “wherein:”.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  Firstly, similar to what was written above with regards to the objection of Claim 7, this claim’s preamble specifically says “according to one of:”; however, the “one of” indicates that the term “or” should separate limitation (i) from limitation (ii) instead of the term “and” (which instead indicates both (i) and (ii) being required, thus conflicting with the “one of” in the preamble).  Secondly, there appears to be an inadvertent typo in limitation (ii) saying “at which the ignition ‘on; state is determined” instead of “at which the ignition 'on’[[;]] state is determined”.  Appropriate corrections are required.
Claim 12 is objected to because of the following informalities:  Similar to what was written above with regards to the objections of Claims 7-8, this claim’s preamble specifically says “at least one of:”; however, the “at least one of” indicates that the term “and/or” should separate limitation (i) from limitation (ii) instead of the term “and” (which instead indicates both (i) and (ii) being required, thus conflicting with the “at least one of” in the preamble).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  This claim includes the phrase “based on the whether the trip is of the first or second type”.  Firstly, there appears to be an inadvertent use of “the” between “on” and “whether”, which should be deleted.  Secondly, simply saying “based on of the first or second type” could possibly be considered an antecedent basis indefiniteness issue under 35 USC 112(b), but Office is instead simply interpreting this phrase to instead type or the second type”.  Appropriate corrections are required.
Claim 17 is objected to because of the following informalities:  This claim describes a device that includes both a processor and a wireless transmitter.  While there is an “and” that separates the 2nd-to-last limitation from the final limitation, since the 2nd-to-last limitation is actually the last limitation pertaining to the processor, there should also be an “and” to separate that final processor limitation to the 2nd-to-last processor limitation (i.e. the 3rd-to-last limitation).  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: This claim appears to have inadvertently included a period to end the claim twice, and thus one should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim includes an optional limitation (“optionally only when the previous trip is determined to have ended”) that would generally be considered to have no patentable weight since it is specifically stated to be “optional”; however, despite it being listed as optional, it creates indefiniteness within the claim because it doesn’t actually appear to be optional based on the preceding non-optional portion of the limitation.  The non-optional portion of the limitation says “when the ignition state is determined to transition to the ignition ‘on’ state”, which implies that is was previously in the ‘off’ state prior to said transition.  And if it was in an ‘off’ state prior to said transition, that ignition ‘off’ state certainly represents an end to the previous trip under broadest reasonable interpretation (BRI) (particularly since this claim is dependent upon Claim 4, which definitively requires the method to determine both the start and end of trips made by the vehicle).  And if this is the case, then the “optional” portion of the limitation isn’t actually optional after all, it’s just redundant.  Furthermore, if the use of the “optional” portion of the limitation is instead viewed as though it was equivalent to an “and/or” statement, then it appears that both the previous trip and the new trip could 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 1-18, the claimed invention is directed to (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims recite the abstract idea of a mental process, involving receiving data indicative a vehicle ignition state, the duration of said state, and a user input indicative of a first trip type or else a lack thereof indicative of a second trip type, and then analyzing that received data to generate a message for trips of the first trip type that indicate when a trip is of the first type, which can be done in the human mind.  The only structures utilized to accomplish this abstract idea are generic computing structures doing old and well known generic computing functions (i.e. an input device for collecting data from a user, a processor for analyzing received data and possibly generating a message based on said data, and a wireless transmitter for transmitting the possibly generated message).  Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of the generic computer components.  That is, other than reciting the generic computing components, nothing in the claim elements preclude this process from practically being performed in the mind.  For example, but for the generic computing components language, receiving data in the context of these claims encompasses a driver (or another person) visually and mentally acquiring data that would indicate to them whether the vehicle was in an ignition ‘on’ state while simply making a determination as to whether the trip is of a first type or a second type.  Similarly, because these claim limitations do not require the analysis step/-s to have any particular level of accuracy or precision, nothing in the claim elements preclude this process from practically being performed in the mind as well (i.e. the person/driver’s determination as to whether or not the trip is of a first type or a second type could be a guess, or could even be completely wrong).  Additionally, receiving data and/or possibly generating a message based on the received data, even if 
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to the calculations, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.

The claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely describe insignificant extra-solution activity.  For example, dependent Claim 2 requires the ignition state data be in the form of a signal from an ignition switch, dependent Claim 3 requires the ignition state be in the form of a voltage signal from a connector that connects the wireless communication device to the on-board diagnostics (OBD) port of the vehicle, dependent Claim 12 requires the providing of an indication to the user via one or more output devices (of the wireless communication device), dependent Claim 15 requires a position determining device periodically transmit the position of the vehicle, and dependent Claim 16 requires the remote device to comprise a server of a telematics service provider.  However, these elements from Claims 2-3 and 15 only describe insignificant pre-solution activity (i.e. the means for acquiring the data subsequently used during the analysis step/-s), and these elements from Claims 12 and 16 only describe insignificant post-solution activity (i.e. the intended targets for the output from one or more results of the analysis step/-s).  All other claim limitations describe functionalities that are internal to the generic computing system (or human mind) and nothing received or generated/output is actually definitively utilized to serve any practical purpose.  Thus there are no elements that integrate the judicial exception into a practical application.  Finally, the functionalities described are not inventive; Office takes Official Notice that it is old and well known for computers (or human minds) to receive data, analyze it, and generate outputs based on the received data and/or the results of the analysis.  These functionalities are standard functionalities that computers and minds are known to be capable of.  In support of the Official Notice taken, see for example the prior art cited below within the 35 USC 102/103 Claim Rejections section below.
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via one or more computers installed in a vehicle.  These limitations describe no more than a field of use, or a field of use that also involves insignificant extra-solution activity (as examples, pre-solution activity such as receiving data from sensors and/or timers that are old and well known to already be associated with data-collection within vehicles, and/or post-solution activity such as outputting a message and/or an indication to either one or more output devices of the wireless communication device and/or a remote device such as a server of a telematics service provider).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 12-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Higgs et al. (US 9292982, published 22 Mar 16, filed 15 Sep 15), herein “Higgs”.  Additionally/alternatively, Claims 1, 4-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Higgs.  Furthermore, Claims 2 and 16 are rejected under 35 USC 103 as being unpatentable/obvious over Higgs (as evidenced by and/or further in view of Official Notice).
Regarding Claims 1, 17, and 18 (each independent), Higgs discloses:
a method of operating a wireless communication device installed in a vehicle to transmit data indicative of trips made by the vehicle to a remote device, the method comprising: (per Claim 1) / a wireless communication device installable in a vehicle, comprising: (per Claim 17) / a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor of a wireless communication device installed in a vehicle, cause the wireless communication device to perform a method for transmitting data indicative of trips made by the vehicle to a remote device, the method comprising: (per Claim 18) (vehicle 114; “A system and method allows a user to connect a mobile device, such as a smartphone, to a vehicle in order to track and record driving mileages incurred for a trip. Once a connection is established, the system and method automatically begins mileage tracking. Upon termination of the connection, the system and method sums up the tracked mileages to calculate a total mileage for the trip. The system and method then displays the total mileage for the trip to the user”, Abstract, “the mobile device 102 may transmit any or all of the trip data 120A-120C to a remote or external database 122 via a network 124 (e.g., a local area network, a wide area network, a mobile network, a wired or wireless network, a private network, etc.). Once received, the external database 122 may store and archive the data for further processing”, Column 6 Line 16-21, “program modules and routines (e.g., the application 418, the API 419, etc.) are stored in mass storage memory 416, loaded into system memory 414, and executed by a processor 402 or can be provided from computer program products that are stored in tangible computer-readable storage mediums (e.g., RAM, hard disk, optical/magnetic media, etc.)”, Column 9 Lines 37-43, wherein the wireless communication device is computing device 401 such as a smart phone and the remote device is one or more of: I/O devices 422 and 424, network interface 426, local network transceiver 427, cellular network transceiver 428, GPS transceiver 429, remote computing devices 430 and 432, cloud 
a processor (processor 402) arranged to: (per Claim 17 only)
determine/-ing an ignition state of the vehicle, wherein said ignition state includes at least an ignition 'on' state; (per Claims 1 and 17-18) (“a trip starts when the user turns on the vehicle 114, and finishes when the user shuts off the vehicle 114. Accordingly, once the user turns on the vehicle 114, the communication unit 110 of the mobile device 102 may communicate over the wireless link 116 with the on-board communication unit 118 to identify and connect to the vehicle 114 by using, for example, Bluetooth”, Column 4 Lines 5-13)
define/-ing a time window based on a time at which the vehicle is determined to be in the ignition 'on' state; (per Claims 1 and 17-18) (“The mobile device 102 may automatically categorize a given trip and store any tracked driving mileages accordingly. To accomplish this, the user may configure a set of trip categorization rules. For example, the user may define a set of working hours (e.g., between 9 AM and 5 PM) for a work day. Thus, if the user takes a trip during the set of working hours, then the trip may be categorized as a business trip. Accordingly, when the mobile device 102 connects to the vehicle 114 during the set of working hours, any mileages tracked during that time may be stored as part of the business trip data 120A. On the other hand, if the user takes a trip outside the set of working hours, then the trip may be categorized as a personal trip. As such, mileages tracked during times outside the set of working hours may be stored as part of the personal trip data 120B. Further, the user may define a time period just before and after the set of working hours (e.g., one hour before the start of the work day and one hour after the end of the work day). Any mileages tracked for )
assign/-ing a type to a trip to be made by the vehicle, wherein the trip is of a first type when input data indicative of an input by a user on an input device operatively connected to the wireless communication device is received in the defined time window, and is otherwise of a second type; (per Claims 1 and 17-18) and (per Claim 17 only) (“if the user takes a trip during the set of working hours, then the trip may be categorized as a business trip. Accordingly, when the mobile device 102 connects to the vehicle 114 during the set of working hours, any mileages tracked during that time may be stored as part of the business trip data 120A. On the other hand, if the user takes a trip outside the set of working hours, then the trip may be categorized as a personal trip. As such, mileages tracked during times outside the set of working hours may be stored as part of the personal trip data 120B”, Column 4 Line 61 to Column 5 Line 3, “the user may issue a command (e.g., a button press, a voice command, etc.) via the user interface 108, to indicate that the current business trip is to be split into a new personal trip. Upon receiving the command, the mobile device 102 may terminate mileage tracking on the current business trip by saving all the tracked mileages so far as part of the business trip data 120A. The mobile device 102 may then commence mileage tracking on the new personal trip by saving all ensuing tracked mileages as part of the personal trip 
generate/-ing a message, at least for trips of the first type, indicating the type assigned to the trip; and (per Claims 1 and 17-18) (“With continued reference to FIG. 1, after viewing or reviewing the trip data 120A-120C stored in the memory 106, the user may submit the trip data 120A-120C for reporting purposes. For example, the user may submit the business trip data 120A for tax or reimbursement purposes. Accordingly, the mobile device 102 may transmit any or all of the trip data 120A-120C to a remote or external database 122 via a network 124 (e.g., a local area network, a wide area network, a mobile network, a wired or wireless network, a private network, etc.). Once received, the external database 122 may store and archive the data for further processing”, Column 6 Lines 10-21)
wirelessly transmitting the generated message to the remote device. (per Claims 1 and 17) / a wireless transmitter for communicating with a remote device, wherein the wireless transmitter is arranged to wirelessly transmit the generated message to the remote device.[[.]] (per Claim 18). (“the mobile device 102 may transmit any or all of the trip 
While it is believed that Higgs fully discloses each and every element of the claimed invention with regards to the independent claims presented above, if Applicant traverses the above rejection on the grounds that the citations utilized may involve more than one embodiment within Higgs, then Examiner also points out that this same rejection may additionally or alternatively be considered made under 35 USC 103, since one of ordinary skill in the art at the time of filing would find it obvious to employ any combination of embodiments within the same disclosure of Higgs for the various reasons either provided by Higgs and/or are obvious design choices in view of Higgs, particularly in view of the following citation of Higgs: “the figures depict preferred embodiments of a system for automatically tracking driving mileages using mobile devices for purposes of illustration only. One skilled in the art will readily recognize from the following discussion that alternative embodiments of the structures and methods illustrated herein may be employed without departing from the principles described herein. Upon reading this disclosure, those of skill in the art will appreciate still additional alternative structural and functional designs for a system and a process for automatically tracking driving mileages using mobile devices through the disclosed principles herein. Thus, while particular embodiments and applications have been .
Regarding Claim 2, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses that the wireless communication device is communicably connected to an ignition switch of the vehicle, and wherein said determining an ignition 'on' state comprises receiving a signal from the ignition switch indicating the ignition state of the vehicle (“a trip starts when the user turns on the vehicle 114, and finishes when the user shuts off the vehicle 114. Accordingly, once the user turns on the vehicle 114, the communication unit 110 of the mobile device 102 may communicate over the wireless link 116 with the on-board communication unit 118 to identify and connect to the vehicle 114 by using, for example, Bluetooth”, Column 4 Lines 5-13).  While Higgs does not specifically state that the turning on and shutting off is determined by specifically receiving a signal from an ignition switch, one of ordinary skill in the art at the time of filing would find this obvious in view of Higgs’ determining the start and finish to a trip based on when a user “turns on the vehicle” and “shuts off the vehicle”, respectively, as per the provided citation above.  Office further takes Official Notice that determining an ignition 'on' state by receiving a signal from an ignition switch is certainly old and well known in the art.
Regarding Claim 4, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses determining the start and end of trips made by the vehicle. (“Once a connection is established, the system and method automatically begins mileage tracking”, Abstract, “a trip starts when the user turns on the vehicle 114, and finishes when the user shuts off the vehicle 114. Accordingly, once the user turns on the vehicle 114, the communication unit 110 of the mobile device 102 may 
Regarding Claim 5, Higgs and/or renders obvious discloses the method of Claim 4, and Higgs further discloses that a new trip is determined to have started when the ignition state is determined to transition to the ignition 'on' state and remains in the ignition 'on' state for more than a predetermined period of timesee citations above with reference to Claim 4, wherein the predetermined time is the time duration following the vehicle being turned on, for the Bluetooth pairing between the mobile device and the vehicle, plus the time duration it takes to receive the first location “ping” received as trip data from the location aware unit 112, and optionally, plus the time it takes for the user to specify their trip type if this is not done automatically)
Regarding Claim 6, Higgs discloses and/or renders obvious the method of Claim 4, and Higgs further discloses a trip is determined to have ended when the vehicle remains stationary for more than a predetermined period of time (“the vehicle 114 may travel negligible distances between some successive pinged signals. As such, some of these pinged signals may not be stored as part of the trip data 120 if the mobile device 102 determines that the distance traveled between some of these pinged signals is and/or when the ignition state of the vehicle remains in an ignition 'off’ state for more than a predetermined period of time. (“At the end of the trip, the user shuts off the vehicle 114 and the connection between the mobile device 102 and the vehicle 114 is terminated. Afterward, the mobile device 102 may analyze the trip data 120 in the memory 106 by summing up the distance (or miles driven) between each pinged signal to calculate a total distance (or total number of miles driven) for the trip. In this manner, the mobile device 102 automatically tracks and records driving mileages incurred for the trip”, Column 4 Lines 22-30, wherein the predetermined time is the time it takes for the mobile device to calculate the total distance for the trip after the vehicle is turned off)
Regarding Claim 7, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses one of:
(i) the first type of trip is a 'private' trip and the second type of trip is a 'business’ trip[[']]; or
(ii) the first type of trip is a 'business' trip and the second type of trip is a 'private' trip. (if for example the time window is user-specified work hours, then the first type of trip is a ‘business’ trip and the second type of trip is a ‘private’ trip, “if the user takes a trip during the set of working hours, then the trip may be categorized as a business trip. Accordingly, when the mobile device 102 connects to the vehicle 114 during the set of working hours, any mileages tracked during that time may be stored as part of the business trip data 120A. On the other hand, if the user takes a trip outside the set of working hours, then the trip may be categorized as a personal trip. As such, mileages tracked during times outside the set of working hours may be stored as part of the personal trip data 120B”, Column 4 Line 61 to Column 5 Line 3)
Regarding Claim 8, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses that the time window is of a fixed length, and is defined according to one of:
(i) the time window starts from the time at which the ignition 'on' state is determined and extends for a predetermined period of time (“the mobile device 102 may simply track mileages for each trip and then allow the user to specify the type of trip at a later time. For example, the user may manually categorize each stored trip at the end of each day”, Column 5 Lines 37-40, “the mobile device 102 may automatically submit the trip data 120A-120C at the end of each day. Once data for a trip is submitted, the mobile device 102 may delete the trip from the memory 106. In some embodiments, the mobile device 102 may retain the trip in the memory 106 even after submission. However, the user can no longer edit any submitted trip”, Column 6 Lines 41-47, wherein the fixed time window is the time from the user turning on the vehicle until the end of the day); or
(ii) the time window extends for a predetermined fixed period of time before (“the user may define a trip to be a business trip before the mobile device 102 is connected to the vehicle 114”, Column 5 Lines 33-35) and after the time at which the ignition 'on’[[;]] state is determined (the time remaining until the end of the day, as cited to above with regards to (i)).
Regarding Claim 9, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses that the time window is of a variable length, starting based on the time at which the ignition 'on' state is determined, and ending when the vehicle begins to move (“Alternatively or additionally, for each trip, the user may specify the type of trip before mileage tracking begins for each trip”, Column 5 Lines 31-33, “the vehicle 114 may travel negligible distances between some successive pinged signals. As such, some of these pinged signals may not be stored as part of the trip data 120 if the mobile device 102 determines that the distance traveled .
Regarding Claim 10, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses that the time window is defined each time the ignition 'on' state is detected (depending on user preference settings, such as the day of week or whether or not it’s a holiday, “Of course, the set of trip categorization rules may be adjusted according to any desired user preferences or requirements (e.g., multiple sets of working hours in a day, specific time periods for personal trips, weekends and holidays, etc.)”, Column 5 Lines 12-15).
Regarding Claim 12, Higgs discloses the method of Claim 1, and Higgs further discloses providing an indication to the user using one or more output devices of the wireless communication device, wherein the indication indicates to the user at least one of: (i) some or all of the time window during which input data can be received to assign a first type of trip; and/or (ii) the type of a current trip. (see for example, Figs. 2B wherein the display shows B for ‘business’ trip)
Regarding Claim 13, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses that when input data is received during a trip of the second type, ending the trip and starting a new trip that is assigned the first type (“the user may issue a command (e.g., a button press, a voice command, etc.) via the user interface 108, to indicate that the current business trip is to be split into a new personal trip. Upon receiving the command, the mobile device 102 may terminate mileage tracking on the current business trip by saving all the tracked mileages so far as part of the business trip data 120A. The mobile device 102 may then commence mileage tracking on the new personal trip by saving all ensuing tracked mileages as part of the personal trip data 120B”, Column 5 Lines 21-30).
Regarding Claim 14, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses that the wireless communication device is arranged to determine data indicative of the distance travelled by the vehicle during a trip (“to track and record driving mileages incurred for a trip”, Abstract), and to transmit the determined data to the remote device (“the mobile device 102 may transmit any or all of the trip data 120A-120C to a remote or external database 122 via a network 124 (e.g., a local area network, a wide area network, a mobile network, a wired or wireless network, a private network, etc.). Once received, the external database 122 may store and archive the data for further processing. Submitting trip data entails submitting only the tracked mileages associated with a trip to the external database 122. As such, only mileage numbers are sent and not location information. This helps to maintain the privacy of the user's trip data”, Column 6 Lines 10-26).
Regarding Claim 15, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses that the wireless communication device is operatively connected to a position determining device and is arranged to periodically transmit the position of the vehicle during a trip (“location aware unit 112 in the mobile device 102 may transmit "ping" signals periodically (e.g., every few seconds) to locate the position of the mobile device 102 and hence the position of the vehicle 114 that is connected to the mobile device 102. Each pinged signal is logged and stored in the memory 106 as trip data 120”, Column 4 Lines 17-22) to the remote device (“the mobile device 102 may transmit any or all of the trip data 120A-120C to a remote or external database 122 via a network 124 (e.g., a local area network, a wide area network, a mobile network, a wired or wireless network, a private network, etc.). Once received, the external database 122 may store and archive the data for further processing”, Column 6 Lines 16-21) based on type or the second type (“For example, the user may submit the .
Regarding Claim 16, Higgs discloses and/or renders obvious the method of Claim 1, and Higgs further discloses that the remote device comprises a server of a telematics service provider (“system 400 may also implement the application 418 on remote computing devices 430 and 432. The remote computing devices 430 and 432 may communicate with the computing device 401 over an Ethernet link 434. In some embodiments, the application 418 may be retrieved by the computing device 401 from a cloud computing server 436 via the Internet 438. When using the cloud computing server 436, the retrieved application 418 may be programmatically linked with the computing device 401. The application 418 may be a Java.RTM. applet executing within a Java.RTM. Virtual Machine (JVM) environment resident in the computing device 401 or the remote computing devices 430, 432. The application 418 may also be "plug-ins" adapted to execute in a web-browser located on the computing devices 401, 430, and 432. Further, the application 418 may be adapted to execute in a web-browser using JavaScript. In some embodiments, the application 418 may communicate with a backend component 440 such as the external database 122 via the Internet 438. The system 400 may include but is not limited to any combination of a LAN, a MAN, a WAN, a mobile, a wired or wireless network, a private network, or a virtual private network. Moreover, while only two remote computing devices 430 and 432 are illustrated in FIG. 4 to simplify and clarify the description, it is understood that any number of client computers are supported and can be in communication within the system 400”, Column 10 Lines 11-37).  While Higgs does not specifically state that the remote device (such as one or more remote computing devices, client computers, backend component, server, etc. as cited to above) is specifically of a telematics service provider, one of ordinary skill in the art at the time of filing would find this obvious in view of Higgs’ extensive but open-ended list of options for communication between any number of these remote 
Claim 3 is rejected under 35 USC 103 as being unpatentable/obvious over Higgs in view of Tieman (US 2016/0350984, filed 28 Jun 16).
Regarding Claim 3, Higgs discloses and/or renders obvious the method of Claim 1, but Higgs remains silent in, but instead Tieman teaches that said wireless communication device comprises a connector installable into an on-board diagnostics (OBD) port of the vehicle, and wherein said determining an ignition 'on' state comprises detecting when a voltage at the connector exceeds a predetermined threshold (“With reference to FIG. 15A and FIG. 15B, an OBD module comprises one or more radio frequency (RF) transceiver modules for short, medium and long-range communication with mobile devices either directly or via cellular links to the internet which extends the communication path to those mobile devices and to other services on the internet. A short-range RF connection to a mobile device may include a Bluetooth, Wi-Fi or an equivalent short-range RF module for linking to a mobile device, thus permitting the use of phone features such as hands-free calling, wireless audio/video streaming and navigation system outputs to the radio/infotainment system…the ODB module may include automatically detecting a vehicle start and stop using battery voltage from, e.g., Pin 16 connector as shown in FIG. 22; that is, for example, gathering engine performance data; and enabling manual and/or automatic engine start-up and engine shut-down programs. Any other type of vehicle data could also be transmitted to the mobile device or electronically connected internet servers via the RF transceivers. The OBD module include a charge voltage output module e.g., port, for connecting to a mobile device”, Paragraph 63, “with reference to FIG. 1, FIG. 2, FIG. 3, FIG. 4, FIG. 5, and ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Higgs to enable the communication of voltage data from an OBD port of the vehicle as taught by Tieman, in order to enable the wireless communication device to know exactly when the vehicle turns on or off based on the variations in the detected voltage at the connector.
Claim 11 is rejected under 35 USC 103 as being unpatentable/obvious over Higgs in view of Callaghan (US 6856933, published 15 Feb 05, filed 2 Jun 02).
Regarding Claim 11, Higgs discloses and/or renders obvious the method of Claim 1, but Higgs remains silent in, but instead Callaghan teaches that the time window is defined only when the ignition 'on' state is detected when there is no active trip (“In operation, a driver would simply press the unlock pushbutton 32 labeled P if the trip on which the driver is about to embark is personal or press the unlock pushbutton labeled B if the trip is for business purposes”, Column 4 Lines 25-28, “In the event that neither the first nor the second unlock signal is received prior to detection that the vehicle ignition is turned on, controller 20 may, by default, enable the accumulation of business mileage. Alternatively, controller 20 may be programmed to assume that a non-designated trip is personal as default. To ensure that the driver failed to select business or personal by accident, controller 20 may cause a prompting message to be displayed on display 25 and/or generate an audio or other visual alarm”, Column 4 Line 61 to Column 5 Line 2; wherein the trip type is determined prior to the ignition ‘on’ state ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Higgs to only define the time window when the ignition is in the ‘on’ state and there is no active trip, as taught by Callaghan, in order to only distract the driver with the assign the trip type alert/alarm if it isn’t already clear as to which type of trip it is, and only for a short period of time before simply assigning a default trip type, since there is no need for the driver to make any selection if said selection would otherwise be the default trip type, and no driver would want a long dragged out alert/alarm if they know from the start of the alert/alarm that they want the trip type to be the default trip type (of either P or B).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663